Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 1 of 13

United States District and Bankruptcy Courts
for the District of Columbia

Betty Jane Ayers

162 Wade Lane

see angesn 37830 Case: 1:21-cv-01226

—_ = Assigned To : Jackson, Amy Berman
Assign. Date : 4/30/2021

Description: Pro Se Gen. Civ. (F—DECK)

VS.

Amy Berman Jackson, Judge,

Angela D. Caesar, Clerk, and Amendment to
Simone Bledsoe, Clerk for the Writ of Quo Warranto
US District & Bankruptcy Courts March 16, 2021

For The District Of Columbia
333 Constitution Avenue NW
Washington, DC 20001
Overview of case and demands

Amendment include adding another “5” left out of the case number, and pg 3, “a jury” was

changed to “the military.” All else is the same. *

Comes now, Betty Jane Ayers, pro se, under the law of our original constitution and its
amendments, to this court with this Petition For a Writ of Quo Warranto with demand that
Judge Amy Berman Jackson immediately give to the clerks the summonses currently withheld
in her office for Case No 21-cv-00551, and allow clerks to sign them, and to carry out the list of
demands, beginning with immediately contacting two heads of our military as below; and
demand is made for Clerk(s) to perform all duties of their job related to this case, including to
retrieve the summonses they sent to Judge Amy Berman Jackson instead of signing them, and
to immediately sign all summonses and subpoenas and any other papers submitted by

Demandant so Demandant can pursue her case, Case No 21-cv-00551, an emergency Demand
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 2 of 13

for Writ of Quo Warranto on behalf of and for the protection of We the People, as is her

Constitutionally-granted right.

As Judge Amy Berman Jackson has held the summonses in her office, intentionally and
knowingly hampering justice by refusing to allow the summonses to be signed, demand is
made that she must immediately surrender the summonses to the clerks as above, and also
immediately perform her job of acting on Demandant’s list of demands in Case No 21-cv-00551
and within 3 business days, starting on and including Friday, April 30, 2021, notify demandant
that she has contacted General Hokanson and Acting Secretary of the Army, Hon. John E
Whitley, and set a date for the hearing that General Hokanson gives you in case No 21-cv-00551
so they may come to the aid of We the People, and so that Demandant may serve her
summonses and subpoenas according to the date General Hokanson gives. Demand is made to
add back to Demandant’s time to serve summonses and subpoenas every day lost after March
10, 2021, when clerks should have had summonses signed for Demandant to pick up. Demand
is made that clerks must sign summonses and subpoenas and notify Demandant to pick them
up within 3 business days, beginning on and including Friday, April 30, 2021. If Judge Jackson
and the clerks will not immediately perform their duties and Constitutional responsibilities to
allow Demandant to pursue her case for the protection of every member of We the People of
the United States of America, Demand is made for their immediate resignations and
prosecution by our military not only for abuse of power and failure to perform their respective

duties as judge and clerks, but because failure to perform their duties in this case makes them
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 3 of 13

complicit with, and aiding and abetting others in treason and seditious conspiracy as evidenced

in Case No 21-cv-00551.

If they refuse to call the military and set a hearing date, and to sign the summonses, subpoenas
and any other documents Demandant is required to submit, and they also refuse to resign and
allow another judge and clerk to handle this as per the law, demand is made for hearing of this
matter before a Judge other than Judge Jackson and the military, within five business days,
starting and including Friday, April 30, 2021, in which Judge Jackson and the clerks are required
to prove they have a right to ignore their sworn duties, oaths, and the laws of our Constitution,
and how they have a right to allow such serious matters to not be investigated for the

protection of We the People.

As presented fully under DC rules for Quo Warranto in the case referenced herein, it was the
job of the Acting Attorney General at the time of filing of Case No 21-cv-00551 to pursue the
case in question, and he was notified before filing four times via letter of directive but failed to
act, and as both he and the later-named Attorney General, who inherited his cases and also had
a duty to act on them but has failed to, Demandant has rightly under the Constitution filed this

Writ of Quo Warranto.

FACTS AND MERITS
1. The CLERK, ANGELA D. CAESAR, after unlawfully returning Petitioner’s first Writ of Quo

Warranto, as related below, for unconstitutional reasons of form and non-payment of
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 4 of 13

fee, and after having received aggrieved Demandant’s Complaint on DEMAND FOR
WRIT OF QUO WARRANTO for the second time on March 1, 2021, had for a second
time failed to timely file and record this Demand into the court record after being
respectfully ordered by act of filing to enter the above titled Demand and its
attachments into the record. After many phone calls and emails, Clerk did enter the
Writ into the record, but has to this day failed to sign the summonses attached to the
filing, even after many phone calls and actions as related below.

As above, demandant originally filed the first emergency DEMAND FOR WRIT OF QUO
WARRANTO on February 9, 2021, with two addendums in the following two days, but
against Petitioner's right of redress as per the Constitution of the United States, CLERK
returned all of these, marked VOID for corrections as to form and with askance of
payment of filing fee. Demandant asserts this is unconstitutional for a DEMAND FOR
WRIT OF QUO WARRANTO, as our Constitution states that no law can be made to
prevent the right of We the People to redress; nonetheless, Demandant corrected form
and filed again on March 1, 2021, with payment of fee, and Petitioner had to send many
emails and leave many messages on Clerk’s voicemail, and other actions as below
before she would perform her job and file and record this within the Court
records/PACER.

Friday morning, March 5, 2021, Demandant sent courier to court to pick up signed
summonses, but courier related to Demandant that guard told courier Demandant had

to call.
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 5 of 13

4. Later Friday morning, March 5, 2021, Demandant left two phone voice mail messages at
two listed contact numbers of this Court, one being for “Clerk,” and the court’s
messages stated calls would be returned within 24 hours, but no one has returned any

call as of now, April 29, 2021, but one clerk did email later as below.

5. Later on Friday, March 5, 2021, Demandant then sent emails to each of the two email
addresses given on the court’s recorded messages mentioned above. Demandant
requested to pick up the signed summonses, giving case name and date Demandant
had filed the case, but the only reply received was via email to ask for Demandant to
provide the case number and judges initials, to which Demandant replied something
that the clerk should have known, that as it was a new case just filed on Monday, it did
not have a number yet. Demandant heard nothing further by email until March 10,
2021, after Demandant sent one last email 3/8/2021 reminding clerk it was clerk’s job to
file a case and sign the summonses, and requesting one last time for clerk to do clerk’s
job, Clerk Simone Bledsoe finally advised me through email on March 10, 2021, that the
Writ had been filed and docketed on March 8, 2021, but advised Demandant, again,
against the laws of the Constitution, that Demandant needed to change the summonses
to the Court’s AO440 form, a form which does not fit the time requirements for a Writ
of Quo Warranto. Demandant told her that a federal attorney had advised her it was
her right to change the wording on the summons to fit the Quo Warranto, and indeed
federal rules state that. Nevertheless, since Demandant had not put the name of the

court on the summonses, Demandant has provided a filed/stamped copy dated March
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 6 of 13

12, 2021, in which Demandant re-submitted all new summonses, which meet every
requirement for what should be on a summons.
6. March 16, 2021, Demandant emailed clerk Simone Bledsoe, asking if her (new)
summonses were signed, and she emailed Demandant back on March 29, 2021:
“The summonses you submitted were forwarded to the Judge’s chambers and
are awaiting further instruction from the Judge.”
7. On April 22, 2021, Demandant submitted subpoenas for the case, and asked once again
to sign those as well as the summonses, but Demandant has heard nothing from the

clerks since that time.

MEMORANDUM OF LAW
1. Federal Rules of Civil Procedure, Rule 5 (d) states the following:
“(4) Acceptance by the Clerk. The clerk must not refuse to file a paper solely because it

is not in the form prescribed by these rules or by a local rule or practice.”

2. 18 United States Code, Section 2071 Concealment, removal, or mutilation generally,
states the following:

“(a) Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys,
or attempts to do so, or, with intent to do so takes and carries away any record, proceeding,
map, book, paper, document, or other thing, filed or deposited with any clerk or officer of any
court of the United States, or in any public office, or with any judicial or public officer of the

United States, shall be fined under this title or imprisoned not more than three years, or both.
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 7 of 13

(b) Whoever, having the custody of any such record, proceeding, map, book, document,
paper, or other thing, willfully and unlawfully conceals, removes, mutilates, obliterates, falsifies,
or destroys the same, shall be fined under this title or imprisoned not more than three years, or
both; and shall forfeit his office and be disqualified from holding any office under the United
States. As used in this subsection, the term "office" does not include the office held by any

person as a retired officer of the Armed Forces of the United States.”

3. 42 United States Code, Section 1985 states the following:
“(2) OBSTRUCTING JUSTICE; INTIMIDATING PARTY, WITNESS, OR JUROR -

If two or more persons in any State or Territory conspire to deter, by force, intimidation, or
threat, any party or witness in any court of the United States from attending such court, or
from testifying to any matter pending therein, freely, fully, and truthfully, or to injure such
party or witness in his person or property on account of his having so attended or testified, or
to influence the verdict, presentment, or indictment of any grand or petit juror in any such
court, or to injure such juror in his person or property on account of any verdict, presentment,
or indictment lawfully assented to by him, or of his being or having been such juror; or if two or
more persons conspire for the purpose of impeding, hindering, obstructing, or defeating, in any
manner, the due course of justice in any State or Territory, with intent to deny to any citizen
the equal protection of the laws, or to injure him or his property for lawfully enforcing, or
attempting to enforce, the right of any person, or class of persons, to the equal protection of

the laws;”
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 8 of 13

4. Amendment | to the CONSTITUTION OF THE UNITED STATES OF AMERICA gives full and
uninhibited power to We the People to petition the Government for redress of
grievances and prohibits the making of any law prohibiting We the People this right to
redress. Neither this Clerk nor this court has a right to refuse to hear this Demandant

and member of We the People in this matter.

“Congress shall make no law respecting an establishment of religion, or prohibiting the
free exercise thereof; or abridging the freedom of speech, or of the press; or the right of
the people peaceably to assemble, and to petition the government for a redress of

grievances.”

5. “Accordingly, it is settled law that delivery of a pleading to a proper official is sufficient
to constitute filing thereof.” —Freeman v. Giacomo Costa Fu Andrea, 282 F. Supp. 525, United
States v. Lombardo, 241 U.S. 73, 36 S. Ct. 508, 60 L. Ed. 897 (1916); Milton v. United States, 105

F.2d 253, 255 (Sth Cir., 1939); Greeson v. Sherman, 265 F. Supp. 340 (D.C.Va.,1967)

CONCLUSION

Because Judge Jackson has obstructed justice by withholding summonses to protect
those in our government for which Demandant has presented clear proof of extremely serious
crimes, and is thus unlawfully holding her government position, and because the CLERK(S)have

made a discretionary and legal determination by refusing to file the above-titled documents of
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 9 of 13

the above-mentioned pending matter and supported by the attached Exhibit containing
evidence of a proof of service to the clerk, (Attachment 1, pgs 1-2) and are thus unlawfully
holding their government positions, there is an obstruction of justice for which the laws of the
United States provide for punishment including incarceration and fines upon the submission of
a complaint by the Demandant to the Attorney General of the DISTRICT OF WASHINGTON, DC.
The above-referenced laws show that the CLERK cannot refuse to file a document for form as
the duties of the CLERK are ministerial (not judicial). THEREFORE, the Demandant hereby
demands that the Judge release the summonses to the CLERK and contact the heads of the
military as above, and that the CLERK enter all documents pertaining to this case in the record,
sign the summonses and subpoenas and notify Demandant within 3 days to pick them up.
Additionally, they must perform any demands above not re-stated in this conclusion, or
demand is made for all three to resign and face prosecution under the laws of the United States

and our U.S. Military.
>

Mem le

te pel
We Cee oer” stem sent fe Cope Meo 2] ie GSS)
Wey Anges ( eeias Clerk of US Omerat Comet Onstnet of Columins
bog Neon ewe Becioe Deputy Cert of U4 Ont! Court, Dratret of Comumtna
WW) Cost eunon Avenue Ww
fav egior, OC 70001

x
¥

wag.)

a)
~
oh

+
mi

1S o Zl ere le

Teas tty Carne aed Me Bledsoe

“hark you, ngain, hh. Bledsoe for notéyang me, (Demendant) on March 10 602) 24 ase orm bir are
'eevg of the case | wudentbed On March 1 2001.

Sid gahye ¥ am 4

tycu howe siready tlarnped, taghed. wad filed gut the surnmonegs | Bus ube etd hat Gry poe ate
catty ne and feel free to dnregerd these new sumenoneed, ad YOu Klara ae! heey Cae 4) The court on
he oud Lormanet, ond you would have written is the cone number, and Demendant s atiachmert aly
rhe complaint would verve Bt horther clarification of the court and the Coast bade: Na em Menge soue Gh
butt you howe not Filed then out pet, phrase daregerd those original wtesoes oui Gr wFranet
there new Ones, ot theze hares the cave number which feta Bedioe pctt err eaed oro +6

the Sottorn in effort 10 mule things ester for you and to Clanty for the reopent

7
‘arn attaching a Copy of the federal nudes for wanencemes and have cieched the ecsnry big B
That gives me the right fo altry the burrenonses, ond sito told Ms indson a enema. |e heerete se
by 5n attorney 4 ts my righ to atter the muerrerns.

now ash you to now perform your job at clerk and sign these summonses and notity me Dy emma! <r
phone within one business day after recerving Ouese that they are ready to be pacts wo

To clarity, | prust be notified bey you, the Gert, by Monday. March 15, 2021 by $00 pen that 1° wgned
pumenonees are ready to be picked up in onder to avoid further ection againet the clert for faire to

pertorm job.

Thee you for your tiene in this matter.

 
Filed 04/30/21

 
 
  
  
   
     
  
   
 
 

 

oO
a ne 4o 37t
‘5 BZ — 3 OR Os
2 » = ——— -—@e®o 8b
So 0 eg Bene ©
eo mn Za - %e

yer
ot?

Y . c !
MT pe QR
CLERK S)

US DISTRICT & BANKRUPTCY
COURTS TOR CC
721 A°2 22 Pb 14

PT OTN
United States District Court,
District of Columbia

April 22, 2021

Dear Clerk,

Please sign these subpoenas, and also the summonses you already have, so that | may issue the

summonses before issuing these subpoenas, as per the court’s rules. Please either call or email me
when they are all signed, so that | may pick them up.

Thank you, so much.

r
f t
8.3. Ayers

Email: BlAyvers@ protonmail.com
Phone: 865-243-5217

 
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 12 of 13

VERIFICATION

In Witness whereof, knowing the law of bearing false witness before God and men,
Demandant solemnly affirms that Demandant has read the foregoing and knows the contents
thereof to be true to the best of my knowledge except as to the matters which are therein
stated on my information or belief, and as to those matters, Demandant believes them to be
true. These instruments are submitted upon good faith belief that they are grounded in fact,
warranted by existing law or a good faith argument for the modification or reversal of existing
law, and are submitted for proper purposes, and not to cause harassment and unnecessary

delay or costs.

Respectfully submitted without prejudice, UCC § 1-308,

5 ~ >

x ate as bis 4

Affiant, vik Mbps CCR <2 a
oF

BETTY JANE AYERS, pro se April 30, 2021
Case 1:21-cv-01226-RDM Document1 Filed 04/30/21 Page 13 of 13

Certificate of Service

|, Betty Jane Ayers, certify that | have served a true and correct copy of this legal document via
USPS to Judge Amy Berman Jackson and Angela D. Caesar, and Simone Bledsoe, Clerks for the
Attorney General Garland Merrick, who inherited responsibility to act on the referenced
Demandant’s prior Quo Warranto from AG Robert M. “Monty” Wilkinson, at 950 Pennsylvania
Avenue, NW Washington, DC, 20530-0001 on this date, March 9, 2021, and that | also filed a
copy of this legal document with the Court Clerk for the US DISTRICT & BANKRUPTCY COURTS

FOR THE DISTRICT OF COLUMBIA on this date.

Submitted on this 30th day of April, 2021.

Affiant,

 

Betty Jane Ayers
